QUINN, Justice,
dissenting:
I respectfully dissent. I believe the court of appeals had jurisdiction to consider, without reference to the plain error standard of appellate review, whether the defendant was prejudiced by the failure of the district court to conduct a bifurcated trial on the charge of possession of a weapon by a previous offender. The bifurcation issue was preserved for appellate review, and in my opinion the court of appeals’ resolution of this issue was correct.
*1302I.
A review of the record in this case shows that the bifurcation issue was properly preserved for appellate review. The jury verdict was returned on December 17, 1976, in the defendant’s absence. The defendant’s trial counsel filed a motion for a new trial on December 22,1976, and that motion was denied on January 10, 1977, also in the defendant’s absence. A motion to withdraw was filed on behalf of defense counsel on August 4, 1977, because, as stated therein, the defendant, who now was in custody awaiting sentencing, intended to raise as error a denial of effective assistance of counsel. Thereafter, new counsel entered the case and on September 6, 1977, filed a motion for postconviction relief under Crim.P. 35, alleging various grounds including a violation of the defendant’s right to the effective assistance of counsel. Before this motion was heard, however, the defendant appeared in court for sentencing on September 6, 1977. The court at that time sentenced the defendant to a term of thirty-eight to thirty-nine years for second degree burglary of a dwelling and concurrent indeterminate terms on the other charges, and advised him only that he had a right to appeal “pursuant to Rule 35.” Defense counsel thereafter unsuccessfully pursued the defendant’s Crim.P. 35 motion, which was denied on October 3, 1977. Defense counsel on November 1,1977, filed a timely notice of appeal of the denial of the Rule 35 motion and also requested permission of the trial court to file a late notice of appeal with respect to the defendant’s sentence. When the trial court denied the request for late filing, defense counsel sought permission from the court of appeals to file a late notice of appeal. The case was basically in this posture when the court of appeals on December 5, 1978, granted the defendant twenty days to file a motion for a new trial with the trial court and remanded the case to the trial court for resolution of the motion. Defense counsel promptly filed a new trial motion and raised as error the trial court’s failure to bifurcate the weapon count from the other counts. This motion was denied on January 29, 1979, and the case thereafter was returned to the court of appeals.
I believe this chronology of events demonstrates that the court of appeals was not without jurisdiction, under the circumstances of this case, to permit the defendant to file a belated motion for a new trial and to remand the case to the trial court for a hearing on the motion. Although the majority attaches critical significance to the defendant’s failure to perfect an appeal of the denial of this motion for a new trial on January 10,1977, there was good reason for such inaction. As yet there had been no final judgment to appeal because the defendant had not yet been sentenced. C.A.R. 4(b) provides that “[i]n a criminal case the notice of appeal by a defendant shall be filed in the trial court within thirty days after the entry of judgment or order appealed from.” Crim.P. 32(e) states that a judgment of conviction “shall consist of a recital of the plea, the verdict or findings, the sentence, the finding of the amount of presentence confinement, and costs, if any are assessed against the defendant.” (emphasis added). Thus, until a judgment was entered, the thirty day period for filing a notice of appeal had not begun to run against the defendant.
On September 6, 1977, when the defendant was sentenced, a judgment of conviction did enter and the thirty day period for filing a notice of appeal began to run. However, at the sentencing hearing the court failed to properly advise the defendant of his right to appeal his conviction, as mandated by Crim.P. 32(c). The trial court merely advised the defendant of his right to appeal “pursuant to Rule 35,” thus implying that the defendant, apparently by reason of his absconding from trial, had no right to appeal any errors occurring during the trial itself. It was this defect in the advisement at sentencing on September 7, 1977, which prompted the court of appeals to take the action it did on December 5, 1978.1
*1303A motion for a new trial in a criminal case serves as “a procedural prerequisite intended to assure that the matters appealed have been considered by the trial court.” People v. Moore, 193 Colo. 81, 83, 562 P.2d 749, 751 (1977). Although a motion for a new trial in a criminal case is necessary for appellate review, the time limitation for the motion “is not jurisdictional in the sense that without it the court would lack authority to adjudicate the subject matter.” Id. The jurisdictional authority of the court of appeals to permit the filing of a belated motion for a new trial is found in the Colorado Appellate Rules. C.A.R. 26(b); with one exception, grants the appellate court the authority to enlarge the time for doing an act or to permit an act to be done after the expiration of the allotted time. The exception is the enlargement of time for filing a notice of appeal in a civil case beyond the time limitation prescribed in C.A.R. 4(a). See People v. Allen, 182 Colo. 395, 513 P.2d 1060 (1973). Furthermore, C.A.R. 35(e) provides, in pertinent part, that “[i]n all cases on appeal the appellate court ... may remand the case to the trial court in order that ... other proceedings may be had therein.” Other proceedings on the cause certainly encompass the filing and resolution of a belated motion for new trial, particularly when the defendant was never adequately advised of his appellate rights in the first instance. Our appellate rules, in my view, authorize the type of jurisdiction exercised by the court of appeals in this case. Since the bifurcation issue was preserved for appeal in the defendant’s second motion for a new trial, the filing of which was expressly authorized by the court of appeals, the court of appeals was not limited to the plain error standard of review in resolving this issue.
II.
The record shows, with respect to the bifurcation issue, that the defendant’s trial counsel called the court’s attention to the basic unfairness of simultaneously proceeding to trial on the charge of possession of a weapon by a previous offender, an essential element of which included the defendant’s *1304prior conviction for voluntary manslaughter on May 7, 1971, and the other counts of second degree burglary, second degree assault, and felony menacing. Defense counsel informed the court that the situation here was closely analogous to the bifurcated procedure required for the trial of an habitual criminal charge. See section 16-13-103, C.R.S.1973 (1978 Repl.Vol. 8 and 1982 Supp.); People v. Chavez, 621 P.2d 1362 (Colo.1981), cert. denied, 451 U.S. 1028, 101 S.Ct. 3019, 69 L.Ed.2d 398 (1981); People v. Lucero, 200 Colo. 335, 615 P.2d 660 (1980). The trial court at that point inquired of the district attorney whether he intended to offer evidence of the defendant’s prior conviction in the prosecution’s case in chief. When the district attorney replied in the affirmative, the trial court denied the defendant’s request for a bifurcated proceeding. Once the jurors were sworn the trial court read to them all the counts, including the weapons charge alleging the defendant’s prior conviction for voluntary manslaughter. The prosecutor told the jury in his opening statement:
“And lastly, [the defendant] is charged with possessing a gun as a former convicted felon. He is charged with having been convicted of the offense of Voluntary Manslaughter on the 7th day of May, 1971, and possessing a firearm since that conviction would be a violation of the law.”
This record, as I view it, clearly placed before the trial court the issue of the defendant’s entitlement to a bifurcated trial on the weapons charge.
The basic unfairness in failing to bifurcate a charge alleging a prior felony conviction is obvious. Nonbifurcation results in informing the jury at the outset of the trial that the defendant is a previously convicted felon. See People v. Fullerton, 186 Colo. 97, 525 P.2d 1166 (1974). The prejudice inherent in such a procedure was pointed out by this court in People v. Lucero, supra. In that case the defendant was charged with and convicted of first degree assault on a peace officer and habitual criminality based upon two prior felony convictions. At the commencement of jury selection the trial judge advised the jury panel of the charges, including the felony convictions underlying the habitual criminal counts. In reversing the defendant’s conviction on all counts we stated that “[t]he defendant’s prior criminality and bad character had no place in the first phase of the trial proceedings,” and that “[t]he statutory procedures mandate a bifurcated trial in this situation precisely to obviate the prejudicial effect of prior convictions on the trial of the substantive offense.” 200 Colo, at 340, 615 P.2d at 666. Cf. People v. Fullerton, supra (recognizing prejudiciality in offering evidence of prior conviction prior to conviction of substantive offense); Heinze v. People, 127 Colo. 54, 253 P.2d 596 (1953) (defendant’s conviction for driving under the influence reversed where a prior driving under the influence conviction was admitted as an enhancement of penalty prior to the defendant’s conviction on the substantive offense). I agree with the court of appeals that “the disclosure to the jury panel at the inception of this case of the defendant’s prior conviction for voluntary manslaughter so tainted the trial with the defendant’s prior criminality that a fair trial on the first five counts became impossible.” People v. Peterson, 633 P.2d 1088, 1090 (Colo.App.1981). I would affirm the judgment of the court of appeals.

. The court of appeals’ order of remand states, in pertinent part:
“On November 1, 1977, defendant filed notice of appeal of the denial of his 35(b) mo*1303tion and, at the same time requested of the trial court permission pursuant to C.A.R. 4(b) to file late notice of appeal of the sentence imposed. On November 4, 1977, the trial court denied defendant’s request to file late notice, stating that ‘the time for appeal has long passed.’ Defendant by his newly appointed counsel now requests that this court grant him permission to file late notice of appeal of both his sentence and his conviction.
“It appears from the record that the trial court, in summarily rejecting defendant’s request to file late notice of appeal of the sentence, misunderstood the date from which such appeal could be taken. C.A.R. 4 governs the right of a defendant to appeal his conviction and his sentence to this court. A defendant who is convicted of a felony has the right ‘when sentence is imposed’ to one appellate review of the propriety of the sentence. C.A.R. 4(c)(1). Thus defendant had 30 days from September 6, 1977, the date sentence was imposed, to file notice of appeal of his sentence. In addition, because a judgment consists of a verdict plus a sentence, Crim.P. 32(c), defendant was also entitled to initiate an appeal of his conviction, for 30 days from September 6, 1977. Cf. People v. Fisher, 189 Colo. 297, 539 P.2d 1258 (1975).
“The trial court, upon a showing of excusable neglect, could have allowed defendant to file late notice of appeal of his conviction and sentence up to November 6, 1977. C.A.R. 4(b). In this case, however, we need not remand for a reconsideration of defendant’s motion to file late because, as defendant contends, the trial court misadvised him at the time of sentencing of his right to appeal. Therefore defendant must be allowed to file late. See People v. Montgomery, 24 N.Y.2d 130, 299 N.Y.S.2d 156, 247 N.E.2d 130 (1969).
“Crim.P. 32(c) states that: ‘Except in cases where judgment of conviction has been entered following a plea of guilty or nolo con-tendere, the court shall after passing sentence inform the defendant of his right to seek review.’ Here the trial court misinformed defendant of his right to appeal by in effect advising that appeal was restricted to C.A.R. 35. There was no indication to defendant of his right to a direct appeal pursuant to C.A.R. 4. We hold that failure to inform defendant properly of his right to seek review constitutes ‘good cause’ within the meaning of C.A.R. 26(b), and therefore this court may enlarge the time for filing a notice of appeal from both the sentence and the conviction. See People v. Allen, 182 Colo. 395, 513 P.2d 1060 (1973).”